UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-1991


HONG QING HUANG,

                Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 19, 2016                 Decided:   April 29, 2016


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Theodore N. Cox, New York, New York, for Petitioner.  Benjamin
C. Mizer, Principal Deputy Assistant Attorney General, Emily
Anne Radford, Assistant Director, Sarah Pergolizzi, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hong   Qing   Huang,    a    native     and   citizen    of   the   People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) denying her motion to reopen.

We have reviewed the administrative record and the Board’s order

and conclude that the Board did not abuse its discretion in

denying the motion as untimely and number-barred.                  See 8 C.F.R.

§ 1003.2(c)(2)     (2015).        We   therefore    deny     the   petition    for

review for the reasons stated by the Board.                   See In re Huang

(B.I.A. Aug. 4, 2015).           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   this    court     and   argument      would   not   aid   the

decisional process.

                                                               PETITION DENIED




                                        2